10/26/2021
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                        October 21, 2021

              MARYCLAIR B. MCDONALD V. KALEB C. COFFELL

                    Appeal from the Circuit Court for Bradley County
                   No. V-13-280      Lawrence Howard Puckett, Judge
                         ___________________________________

                              No. E2021-00460-COA-R3-CV
                          ___________________________________


A review of the record on appeal reveals that the order appealed from does not constitute
a final appealable judgment. As such, this Court lacks jurisdiction to consider this appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOHN W. MCCLARTY, J.; D. MICHAEL SWINEY, C.J.; AND KRISTI M. DAVIS, J.

Henry Franklin Chancey, Cleveland, Tennessee, for the appellant, Kaleb C. Coffell.

Mark Randall Sellers, Cleveland, Tennessee, for the appellee, Maryclair B. McDonald.

                                 MEMORANDUM OPINION1

        Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, the Court directed the appellant, Kaleb C. Coffell (“Father”), to show cause
why this appeal should not be dismissed for lack of subject matter jurisdiction after it
became clear that there was no final judgment from which an appeal as of right would lie.
“A final judgment is one that resolves all the issues in the case, ‘leaving nothing else for
the trial court to do.’” In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003)
(quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)).

       1
           Rule 10 of the Rules of the Court of Appeals provides:

               This Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion
       when a formal opinion would have no precedential value. When a case is decided
       by memorandum opinion it shall be designated “MEMORANDUM OPINION,”
       shall not be published, and shall not be cited or relied on for any reason in any
       unrelated case.
This Court does not have subject matter jurisdiction to adjudicate an appeal as of right if
there is no final judgment. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn.
1990) (“Unless an appeal from an interlocutory order is provided by the rules or by statute,
appellate courts have jurisdiction over final judgments only.”).

       Specifically, in its April 29, 2021 order, the Circuit Court for Bradley County
modified co-parenting time, but the record on appeal is devoid of a current child support
worksheet showing the calculation of child support. See, e.g., Hensley v. Hensley, No.
E2017-00354-COA-R3-CV, 2017 WL 5485320, at *7 (Tenn. Ct. App. Nov. 15, 2017) (“we
conclude that because the trial court in its judgment has modified the residential co-
parenting schedule but failed to address the issue of a corresponding modification in child
support, the judgment is not final. We therefore do not have subject matter jurisdiction to
consider this appeal.”).

       Additionally, the appellee, Maryclair B. McDonald (“Mother”), filed two motions
for contempt, one on February 22, 2019 and one on June 25, 2021. The record lacks any
orders addressing these two motions for contempt.

       Father responded to our show cause order and argued that this Court should consider
this appeal because “the trial court specifically ordered Father to ‘petition[] the Court again
to modify his parenting time set forth herein,’” and because “Father is not appealing any
issue with regards to child support.” Father has missed the point. We do not find good
cause to suspend the finality requirement in this case because the lack of a child support
worksheet would hinder this Court’s review of any issues regarding parenting.
Furthermore, Father has ignored the fact that there remain two pending motions for
contempt, which render the order appealed non-final.

       “Except where otherwise provided, this Court only has subject matter jurisdiction
over final orders.” Foster-Henderson v. Memphis Health Center, Inc., 479 S.W.3d 214,
222 (Tenn. Ct. App. 2015). Because there is no final appealable judgment, the appeal is
hereby dismissed. Costs on appeal are taxed to the appellant, Kaleb C. Coffell, for which
execution may issue.

                                                          PER CURIAM




                                             -2-